Hatch, J.
(dissenting) :
I am of the opinion that the evidence in this case was sufficient to authorize a finding that the defendant was guilty of negligence in failing to remove the snow and ice from the walk, and that such negligence was the proximate cause of the injury which the plaintiff sustained. Such view seems to have been shared by the trial court and the defendant. The latter made no motion for a dismissal of the complaint at thé close of the plaintiff’s proof, nor for the direction of a verdict in his favor upon the whole case. It has long been the settled rule that the omission to move for a nonsuit or for the direction of a verdict amounts to a concession upon the part of the defendant that there is a question of fact for the determination of the jury. This concession is to be regarded as binding upon the defendant, as it cannot thereafter be heard to say that the verdict is without evidence to support it. (Steinau v. Scheuer, 15 App. Div. 5) Ho basis exists, therefore, in this case from which it can be said that the evidence did not authorize this recovery.
The court charged the jury that if the fall of snow on the twenty-ninth and thirtieth of Hóvember concurred with the fall of snow on the twenty-sixth no recovery coidd be had. It assumes that if the actual condition of the walk prior to the thirtieth of Hovember was such that negligence of the defendant could be predicated thereon and that such condition was the cause of the accident, that no lia*116bility would attach if the subsequent snowfall concurred in producing the injury. The question resolves itself into a statement that if an act, in which there was no culpability, concurred with an act in which there was, no liability would attach, even though without the latter condition no injury would have resulted.. The cases of Ring v. City of Cohoes (77 N. Y. 83); Ehrgott v. Mayor (96 id. 264) are opposed to this view and make the charge, erroneous.
The judgment • should, therefore, be reversed and a new trial granted, with costs to appellant to abide event.
Judgment and order affirmed, with costs.